IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 436 MAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
COSIL LOUIS CHILDS,                          :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of December, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:

      Was the [PCRA] court in error for dismissing [Petitioner’s] Petition for Post
      Conviction Relief averring that trial counsel was ineffective for failing to
      object to remarks of the assistant district attorney during her closing
      argument wherein she repeatedly called [Petitioner] a liar?